 In the Matter of NEPA DIVISION OF FAIRCHILD ENGINE AND AIRPLANECORPORATION,EMPLOYERandINTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, LOCAL 760, AFL, PETITIONERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE 167, PETITIONERandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO,PETITIONERCases Nos. 10-RC--652, 10-RC-660, 10-RC-661, 10-RC-663, and10-RC-704.-Decided January 13, 1950DECISIONANDDIRECTION OF ELECTIONSUpon petitions (Cases Nos. 10-RC-652; 10-RC-660; 10-RC-661;10-RC-663) duly filed and consolidated, a hearing was held onAugust 10, 1949, before James W. Mackle, hearing officer.The Em-ployer's request for oral arguments is denied as the record and thebriefs submitted by the parties, in our opinion, adequately presentthe issues and positions of the parties.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed .1IThe hearing officer, over the objections of the Petitioners, permitted the United Gas,-Coke and Chemical Workers of America, CIO, herein called the Chemical Workers, tointervene in this proceeding with a representation showing of 3 cards for the purpose ofopposing craft severances and asserting that a plant-wide unit of 102 employees is theonly appropriate unit at the Employer's plant.At the hearing, the Chemical Workersdid not request that itsnamebe permitted to appear on the ballot of any election directedtherein.We are of the opinion that the Chemical Workers interest was sufficient for suchintervention.Celanese Corporation of America,84 NLRB 207 ;Swift & Company d/b/aH. L. Handy Company,81 NLRB 425.On August 18, 1949, the Chemical Workers filed its own petition (Case No. 10-RC-704)seeking the same plant-wide unit which it had previously urged appropriate at the hearing.On September 6, 1949, the Chemical Workers' filed a motion with the Board requestingthat said petition be consolidated with the petitions upon which the hearing was held,and that its name appear on the ballot of any elections directed therein. OnSeptember12, 1949, the Board issued a Notice to Show Cause why such consolidation should notbe effected.The International Brotherhood of Electrical Workers, Local 760, AFL (IBEW)and the International Association of Machinists, District Lodge 167 (IAM) filed answersto the Notice to Show Cause, opposing consolidation upon the ground that the ChemicalWorkers' petition was supported by a substantial showing of interest obtained subsequentto the hearing of August 10, 1949.Because the Chemical' Workers properly intervenedat the hearing and presented its -position with respectto all issuesherein involved, weknow of no reason why such consolidation should not be granted.We shall, therefore,consolidate Case No. 10-RC-704 with Cases Nos. 10-RC-652 ; 10-RC-660 ; and 10-RC-661 ;and 10-RC-663, and permit the Chemical Workers name to appear on the ballots of theelection hereinafter directed.88 NLRB No. 22.99882191-51-8 :100DECISIONS OF. NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved herein claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa--tion of employees of the Employer within the meaning of Section.9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Chemical Workers seeks to represent a plant-wide unit of allhourly paid employees at the Employer'sOak Ridge, Tennessee,plant;the IBEW requests a unit of all electricians;and the IAM urges sepa-rate units of (1) all machinists together with welders who are assignedto the machine shops;(2) all sheet metal workers; and(3) all pipefit-ters; or in the alternative the IAM would represent the foregoing threecategories in a single bargaining unit.The Employer and the Chem-icalWorkers, while not disputing their craft characteristics,opposethe units requested by the IBEW and the IAM and contend that theonly appropriate unit is a plant-wide one.This contention is basedprincipally upon the following grounds : (1) That there is a very closeintegration of work among the various crafts;(2) that the pattern ofcollective bargaining in the aircraft industry is on an industrial basis;.and (3)that a multiplicity of bargaining agents, resulting from craft:severances,would not be conducive to national security.There isno bargaining history at the plant herein involved..By virtue of a cost reimbursement nonprofit contract with theUnited States Air Force, and by the authority of the Atomic EnergyCommission,the Employer is engaged,at its Oak Ridge, Tennessee,plant, in research and development concerning the utilization of nu-clear energy for the propulsion of aircraft.There are 149 hourly paid employees in the plant, of whom 47 areguards.2Of the remaining 102 hourly paid employees,49 are soughtin the various craft units petitioned for.These employees are en-gaged in the fabrication,installation,and maintenance of experi-mental equipment and test rigs of various kinds. It is clear from therecord that they are highly skilled within the scope of their respectivecrafts.The Employer contends that,at times, the employees of the variouscrafts work as teams under the technical supervision of a professionalengineer in the fabrication or installation of certain experimentalequipment and should,therefore,not be established in separate unitsfor purposes of collective bargaining.While, at times,employees ofvarious crafts do work as teams under the technical supervision of a2The guards are presently represented by a guard union. NEPA DIVISION OF FAIRCHILDENGINE ANDAIRPLANE CORP. 101professional engineer, they nevertheless work within the ambit oftheir respective crafts and remain subject to the ultimate control oftheir respective foreman.We have generally held that employees,engaged in craft work of a distinctive nature, although they may workin conjunction or close association with other employees, may consti-tute separate bargaining units.3However, we have denied craft sev-erance from a plant-wide unit even in the presence of distinctive craftcharacteristics, when under certain circumstances the work performedby the craftsmen was an integral and inseparable part of a productionprocess performed on an assembly line basis.4The record in this caseis clear, however, that the Employer's operations are not performedon such a basis.We therefore find no merit in this contention; nor dowe find merit in the Employer's contention that the traditional bar-gaining unit in the aircraft industry is an industrial one.5The Employer also contends that a multiplicity of bargainingagents, resulting from craft severence at its plant, would be contraryto national security.In this connection, the Employer points outthat among the 102 hourly paid employees there are 11 different pos-sible craft units which work in close cooperation on various researchand development projects, and that in the event that jurisdictionalquestions arise, they could not be settled without giving out in-formation to the various bargaining agents about the manner inwhich the various craftsmen are performing atomic energy researchand development.We cannot anticipate jurisdictional disputes, butif such disputes should arise, the Employer, under laws regulating thecontrol of atomic energy, could not be compelled, and would not bepermitted, to divulge any information that the Atomic Energy Com-mission should deem inimical to the national security.The Atomic Energy Commission has unqualifiedly assented to col-lective bargaining among the employees herein concerned. It is onlybecause of this assent that the Board has assumed jurisdiction in thiscase.That Commission has taken no position on the issue beforeits here.We therefore are advised of no reason why the existence ofcraft units at thins Employer's plant is any more inconsistent withnational security than plant-wide units would be.Accordingly, wefind no merit in this contention.In view of the foregoing, we find that all employees in the unitsproposed by the IBEW and the IAM may, if they so desire, consti-tute separate bargaining units.However, these employees may also3Boeing Airplane Company,86 NLRB 368;Heyden Chemical Corporation,85 NLRB 1181;Eagle Pencil Company,82 NLRB 263;Lockheed Aircraft Corporation,77 NLRB 507.4Ford Motor Company(Maywood Plant),78 NLRB 887.5Boeing Airplane Company, supra,and cases cited therein;Lockheed Aircraft Corpo-ration,supra,and cases cited therein;Hughes Aircraft,81 NLRB 867;McDonnell AircraftCorp.,79 NLRB 1054. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriately be included in the plant-wide unit herein sought by theChemical Workers.We shall, therefore, reserve final determinationin this respect, pending the outcome of the election hereinafter di-rected.If a majority of the employees in voting group (2) vote for theIBEW and a majority of those in groups (3), (4), and (5) vote forthe IAM, they will have indicated their desire to constitute separatebargaining units.We shall direct elections among the employees of the Employer atitsOak Ridge, Tennessee, plant, in the voting groups enumeratedbelow, excluding from each office clerical employees, guards, profes-sional employees, and supervisors, as defined in the Act :(1)All hourly paid employees, excluding those included in votinggroups (2),.(3), (4), and (5).(2)All electricians including the classification of mechanics, elec-trical; technicians, electronic; and repairmen, instrument.(3)All sheetmetal workers; and lay-out men, sheetmetal.(4)All machinists including the classifications of machinists, ex-perimental A, B, and C; machinists specialists; inspector, experi-mental ; helper, machinists ;machinists, group leader ; test opera-tors A and B; 6 test operator helpers; mechanics, maintenance; help-ers,maintenance; mechanics, refrigeration;mechanics, garage; andwelders, experimental and welders, maintenance assigned to themachine shops.(5)All pipefitters.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees invoting groups described in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Elections including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-6The record indicates that the employees classified as test operators are highly skilledmachinists who perform tests with various experimental equipment. NEPA DIVISION OF FAIRCHILD ENGINE AND AIRPLANE CORP. 103instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(a)Whether or not the employees in voting group (1) desire tobe represented for the purpose of collective bargaining by UnitedGas, Coke and Chemical Workers of America, CIO.(b)Whether the employees in voting group (2) desire to be repre-sented for purposes of collective bargaining by International Brother-hood of Electrical Workers, Local 760, AFL, or by United Gas, Cokeand Chemical Workers of America, CIO, or by neither.(c)Whether the employees in voting group (3) desire to be repre-sented for purposes of collective bargaining by International Associa-tion of Machinists, District Lodge 167, or by United Gas, Coke andChemical Workers of America, CIO, or by neither.(d)Whether the employees in voting group (4) desire to be repre-sented for purposes of collective bargaining by International Asso-ciation of Machinists, District Lodge 167, or by United Gas, Cokeand Chemical Workers of America, CIO, or by neither.(e)Whether the employees in voting group (5) desire to be repre-sented for purposes of collective bargaining by International Asso-ciation of Machinists, District Lodge 167, or by United Gas, Cokeand Chemical Workers of America, CIO, or by neither.